Citation Nr: 0615407	
Decision Date: 05/26/06    Archive Date: 06/06/06	

DOCKET NO.  03-32 129	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
Puerto Rico


THE ISSUES

1.  Entitlement to service connection for a right knee 
disorder.   

2.  Entitlement to service connection for a left knee 
disorder.   

3.  Entitlement to service connection for pes planus.   

4.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for a low back 
disorder.   

5.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for a psychiatric 
disorder.   

6.  Entitlement to an increased evaluation for hallux valgus 
of the left foot, currently evaluated at 10 percent.   

7.  Entitlement to an increased evaluation for hallux valgus 
of the right foot, currently evaluated at 10 percent.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Raymond F. Ferner, Counsel


INTRODUCTION

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a January 2003 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in San Juan, Puerto Rico, that denied the benefits sought on 
appeal.  The veteran, who had active service from September 
1987 to April 1989, appealed that decision to the BVA, and 
the case was referred to the Board for appellate review.  



REMAND

A preliminary review of the record discloses a need for 
additional development prior to final appellate review.  In 
this regard, the veteran submitted authorizations for release 
of private medical records in November and December 2002.  
While medical records from one of the medical facilities 
identified by the veteran appear to have been obtained, it 
does not appear that the RO sought to obtain the other 
private medical records identified by the veteran.  The VA's 
duty to assist clearly extends to assisting the veteran in 
obtaining private medical records identified by him.  
38 U.S.C.A. § 5103(b); 38 C.F.R. § 3.159(c)(1).  Therefore, 
the RO should make an attempt to obtain and associate the 
private medical records identified by the veteran in the 
authorizations submitted by him to the RO in November and 
December 2002.  If additional updated authorizations are 
needed from the veteran, the RO should provide the 
appropriate forms to the veteran and request that he 
complete, sign and return the authorizations if he desires to 
have those records considered in connection with his current 
appeal.  

With respect to the claims for service connection for right 
and left knee disorders and for service connection for pes 
planus, the Board is of the opinion that the veteran should 
be afforded a VA examination to ascertain the etiology and 
possible relationship to service of any disorders present.  
Service medical records contain evidence that the veteran was 
seen for right knee pain and a service medical record dated 
in June 1988 indicated that there was moderate pronation of 
both feet.  Under these circumstances, the Board believes 
that a VA examination is necessary to ascertain whether any 
currently diagnosed disorders are causally or etiologically 
related to the symptomatology and/or clinical findings shown 
in the veteran's service medical records.  

Lastly, with respect to the claims of whether new and 
material evidence has been submitted to reopen previously 
denied claims for a low back disorder and a psychiatric 
disorder, further development is necessary in light of a 
decision from the United States Court of Appeals for Veterans 
Claims (Court) in the case of Kent v. Nicholson, No. 04-181 
(U.S. Vet. App. Mar. 31, 2006).  In that case, the Court 
held, in part, that the VA's duty to notify a claimant 
seeking to reopen a claim previously denied included advising 
the claimant of the evidence and information that was 
necessary to reopen the claim and that the VA must notify the 
claimant of the evidence and information that was necessary 
to establish entitlement to the underlying claim for the 
benefits sought by the claimant.  It was further held that 
the VA must, in the context of a claim to reopen, look at the 
basis of the denial in the prior decision and provide a 
notice letter to the claimant that describes what evidence 
would be necessary to substantiate that element or elements 
required to establish service connection that were found to 
be insufficient in the previous denial.  The notification 
letter provided to the veteran in connection with his claims 
to reopen the previously denied claims for service connection 
for low back and psychiatric disorders do not comply with the 
Kent ruling.  Consequently, this matter must be addressed 
prior to further appellate review.  

Therefore, in order to give the veteran every consideration 
with respect to the present appeal and to ensure due process, 
it is the Board's opinion that further development of the 
case is necessary.  This case is being returned to the RO via 
the Appeals Management Center in Washington, D.C., and the 
veteran will be notified when further action on his part is 
required.  Accordingly, this case is REMANDED for the 
following actions:  

1.  The RO should advise the veteran of 
what evidence would substantiate his 
request to reopen his claims for service 
connection for low back and psychiatric 
disorders.  Apart from other notice 
requirements applicable under 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b), the 
RO should comply with the Court's 
guidance in Kent v. Nicholson, No. 04-181 
(U.S. Vet. App. Mar. 31, 2006) and advise 
the veteran of the evidence and 
information that is necessary to reopen 
the claims and the evidence and 
information that is necessary to 
establish his entitlement to the 
underlying claims for service connection.  
In doing so, the RO should advise the 
veteran of the element or elements 
required to establish service connection 
that were found to be insufficient at the 
time of the previous denials.  

2.  After obtaining any necessary updated 
authorizations from the veteran, the RO 
should obtain and associate with the 
claims file private medical records 
identified by the veteran and 
authorizations submitted by him in 
November and December 2002.  

3.  The veteran should be afforded an 
examination of his knees and feet to 
ascertain the nature and etiology of all 
disorders that may be present.  Any and 
all indicated evaluations, studies and 
tests deemed necessary by the examiner 
should be accomplished.  The examiner is 
requested to review all pertinent records 
associated with the claims file, 
particularly service medical records, and 
following this review and examination, 
specify the nature of all knee disorders 
that may be present and whether the 
veteran currently has pes planus.  The 
examiner should also offer an opinion as 
to whether any currently diagnosed right 
or left knee disorders and pes planus are 
causally or etiologically related to 
either symptomatology shown in the 
veteran's service medical records or to 
his service-connected bilateral hallux 
valgus.  A clear rationale for all 
opinions would be helpful and a 
discussion of the facts and medical 
principles involved would be of 
considerable assistance to the Board.  
Since it is important "that each 
disability be viewed in relation to its 
history[,]" 38 C.F.R. § 4.1, copies of 
all pertinent medical records in the 
veteran's claims file or in the 
alternative, the claims file, must be 
made available to the examiner for a 
review in connection with the 
examination.  

When the development requested has been completed, the case 
should again be reviewed by the RO on the basis of the 
additional evidence.  If the benefit sought are not granted, 
the veteran and his representative should be furnished a 
Supplemental Statement of the Case, and be afforded a 
reasonable opportunity to respond before the record is 
returned to the Board for further review.  

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The veteran is free to submit any additional 
evidence and/or argument he desires to have considered in 
connection with his current appeal.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).  No action is required of the 
veteran until he is notified.  



	                  
_________________________________________________
	Vito A. Clementi
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).



